Case 2:16-cr-00540-JMA-SIL Document 409 Filed 04/04/19 Page 1 of 6 PageID #: 4505
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
                                                      610 Federal Plaza
 F. #2015R02148                                       Central Islip, New York 11722
 DCL:MMO

                                                      April 4, 2019

 By Hand and ECF

 Honorable Joan M. Azrack
 United Stated District Judge
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

               Re:    United States v. Edward Mangano and Linda Mangano
                      Criminal Docket No. 16-CR-540 (S-2) (JMA)

 Dear Judge Azrack:

         The United States respectfully submits this letter to seek the forfeiture of one Black
 and Silver Panerai Brand Luminor 44mm watch, serial number BB1507263 (the “Watch”), in
 addition to the entry of a forfeiture money judgment in the amount of Five Hundred Twenty-
 Six Thousand, Six Hundred Six Dollars and Ninety-Five Cents ($526,606.95) (the “forfeiture
 money judgment”), against defendant Edward Mangano (the “defendant”), based on his
 convictions of Counts One through Four (Conspiracy to Commit Federal Program Bribery,
 Federal Program Bribery, Conspiracy to Commit Honest Services Wire Fraud, and Honest
 Services Wire Fraud) of the Superseding Indictment. See Verdict Sheet, Dkt. # 402.

 I.     Applicable Forfeiture Laws

        A.     The Criminal Forfeiture Rules and Statutes

         Rule 32.2 of the Federal Rules of Criminal Procedure governs the criminal
 forfeiture sought by the government in this case. See United States v. Capoccia, 503 F.3d
 103, 109 (2d Cir. 2007). Rule 32.2(b)(1)(A) provides, in pertinent part:

               As soon as practical after a verdict . . . of guilty . . . on any count
               in an indictment . . . regarding which criminal forfeiture is sought,
               the court must determine what property is subject to forfeiture
               under the applicable statute. If the government seeks forfeiture
               of specific property, the court must determine whether the
Case 2:16-cr-00540-JMA-SIL Document 409 Filed 04/04/19 Page 2 of 6 PageID #: 4506



               government has established the requisite nexus between the
               property and the offense. If the government seeks a personal
               money judgment, the court must determine the amount of money
               that the defendant will be ordered to pay.

 Fed. R. Crim. P. 32.2(b)(1)(A). Further, Rule 32.2(b)(1)(B) provides, in pertinent part:

               The court’s determination may be based on evidence already in
               the record, . . . and on any additional evidence or information
               submitted by the parties and accepted by the court as relevant and
               reliable.

 See Capoccia, 503 F.3d at 109; United States v. Roberts, 660 F.3d 149, 166 (2d Cir. 2011)
 (stating that “district courts may ‘use general points of reference as a starting point’ for a
 forfeiture calculation and ‘make reasonable extrapolations’ supported by a preponderance of
 the evidence.” (citation omitted)).

          The Supreme Court has recognized that criminal forfeiture is part of a defendant’s
 sentence, and is mandatory when the defendant has been convicted of an offense giving rise
 to forfeiture. See United States v. Monsanto, 491 U.S. 600, 607 (1989) (stating that
 “Congress could not have chosen stronger words to express its intent that forfeiture be
 mandatory in cases where the statute applied . . . .”); United States v. McGinty, 610 F.3d
 1242, 1246 (10th Cir. 2010) (stating that the language in the forfeiture statutes “express[es]
 Congress’s intent that criminal forfeiture is both mandatory and broad”). Moreover, the
 Court may impose both forfeiture and restitution in a criminal case because “the forfeiture
 and restitution statutes serve different purposes.” United States v. Torres, 703 F.3d 194, 203
 (2d Cir. 2012). Whereas restitution is intended to compensate victims for the losses caused
 by the defendant’s criminal conduct, forfeiture is intended to interfere with the criminal
 activity and impose an economic sanction upon the defendant by depriving him of the
 proceeds and instrumentalities of the crime. Id.

         Here, the government seeks forfeiture under 18 U.S.C. § 981(a)(1)(C), 21 U.S.C.
 § 853(p), and 28 U.S.C. § 2461(c), based on defendant’s convictions for conspiracy to
 commit federal program bribery, federal program bribery, conspiracy to commit honest
 services wire fraud, and honest services wire fraud. See Superseding Indictment, Dkt. # 309
 at pp. 16-17.

        B.     Criminal Forfeiture Based on Defendant’s Convictions

        28 U.S.C. § 2461(c) provides, in pertinent part:

               If a person is charged in a criminal case with a violation of an Act
               of Congress for which the civil or criminal forfeiture of property
               is authorized, the Government may include notice of the forfeiture
               in the indictment or information pursuant to the Federal Rules of

                                               2
Case 2:16-cr-00540-JMA-SIL Document 409 Filed 04/04/19 Page 3 of 6 PageID #: 4507



               Criminal Procedure. If the defendant is convicted of the offense
               giving rise to the forfeiture, the court shall order the forfeiture of
               the property as part of the sentence in the criminal case pursuant
               to the Federal Rules of Criminal Procedure and section 3554 of
               title 18, United States Code.

          18 U.S.C. § 981(a)(1)(C) specifically provides for the forfeiture of “[a]ny property,
 real or personal, which constitutes or is derived from proceeds traceable to . . . any offense
 constituting ‘specified unlawful activity’ (as defined in section 1956(c)(7) of this title), or a
 conspiracy to commit such offense.” Conspiracy to Commit Federal Program Bribery
 (Count One), Federal Program Bribery (Count Two), Conspiracy to Commit Honest Services
 Wire Fraud (Count Three), and Honest Services Wire Fraud (Count Four) are specified
 unlawful activities as defined in 18 U.S.C. § 1956(c)(7)(A) and (D). See 18 U.S.C. §
 1956(c)(7)(D) (“relating to theft or bribery concerning programs receiving Federal funds”);
 18 U.S.C. § 1961(1)(B) (“relating to wire fraud”). “Proceeds are property that a person
 would not have but for the criminal offense.” United States v. Nicolo, 597 F. Supp. 2d 342,
 346 (W.D.N.Y. 2009) (citation and internal quotation marks omitted).

        C.     The Burden of Proof

         The government bears the burden of establishing the amount of money subject to
 forfeiture only by a preponderance of the evidence. See Capoccia, 503 F.3d at 116
 (ASentencing courts determine forfeiture amounts by a preponderance of the evidence.@);
 United States v. Bellomo, 176 F.3d 580, 595 (2d Cir. 1999) (upholding trial court’s
 application of preponderance standard on grounds that criminal forfeiture is part of
 sentencing). Further, the government is not required to provide a precise calculation of the
 amount of money a defendant must forfeit. United States v. Treacy, 639 F.3d 32, 48 (2d Cir.
 2011). Instead, the money judgment amount can be reasonably estimated based upon the
 available information. Id. Sentencing courts may consider trial evidence, hearsay, as well as
 “evidence or information submitted by the parties and accepted by the court as relevant and
 reliable,” in determining forfeiture. Fed. R. Crim. P. 32.2(b)(1)(B); Capoccia, 503 F.3d at
 109-10 (citing United States v. Gaskin, 364 F.3d 438, 462-63 (2d Cir. 2004)).

 II.    The Relevant Evidence at Trial

         The evidence at trial established that between January 2010 and February 2015, the
 defendant engaged in schemes to solicit and receive bribes and kickbacks from restaurateur
 Harendra Singh (“Singh”). In return for the cash and personal benefits he received, the
 defendant, who served as Nassau County Executive from January 2010 to December 2017,
 performed official actions to benefit Singh in connection with his businesses. See, e.g.,
 Transcript of Criminal Trial (“Trial Tr.”) for 1/31/19 at pp. 1428-29 (Singh testified that in
 exchange for bribes, defendant did favors for, and performed official actions to benefit,
 Singh).




                                                 3
Case 2:16-cr-00540-JMA-SIL Document 409 Filed 04/04/19 Page 4 of 6 PageID #: 4508



          Several weeks after the defendant took office as Nassau County Executive in January
 2010, he urged the Town of Oyster Bay (“TOB”) Supervisor to help Singh obtain financing
 in order to make required capital improvements at TOBAY Beach and the Woodlands, a
 restaurant located at the TOB golf course, by authorizing the TOB to indirectly guarantee
 four bank loans for Singh totaling approximately $20 million. See, e.g., Trial Tr. for 1/31/19
 at p. 1433. The defendant used his official position to ensure that the TOB backed the loans.
 In April 2010, Singh hired the defendant’s wife, defendant Linda Mangano (“defendant
 Linda Mangano”), for a sham job for which she was paid more than $100,000 per year. See,
 e.g., Trial Tr. for 1/31/19 at pp. 1429, 1431-32. On June 8, 2010, the TOB board voted to
 authorize the town to back Singh’s personal loans for the beach and the golf course. Singh
 also paid for five vacations, hardwood flooring, a custom-made office chair, a massage chair
 and the Watch for the defendant, as well as paid over $450,000 in total to defendant Linda
 Mangano for the no-show job. See id. at pp. 1428-30 (Singh testified that he bribed
 defendant by giving defendant’s wife, defendant Linda Mangano, a no-show job, buying
 vacations for defendant’s family, buying defendant a massage chair and office chair, buying
 flooring for defendant’s bedroom, buying a watch for defendant’s son, and providing
 defendant with free meals).

          As a result of the foregoing, the defendant was found guilty of, inter alia,
 conspiracy to commit federal program bribery, federal program bribery, conspiracy to
 commit honest services wire fraud, and honest services wire fraud.

 III.   Forfeiture of the Watch and a Forfeiture Money Judgment in the Amount of
        $526,606.95 are Warranted

         In this case, the trial evidence, including the testimony of witnesses and law
 enforcement agents, demonstrates that forfeiture of the Watch, in addition to the entry of a
 forfeiture money judgment in the amount of $526,606.95, is warranted. Specifically, the trial
 evidence established that the defendant received the following bribes from Singh:

          (1) $454,279.00 from a no-show job for defendant Linda Mangano; see, e.g., Trial
 Tr. for 1/30/19 at pp. 1239-60 (Special Agent Spence’s testimony regarding the lies that
 defendant Linda Mangano told to agents about her no-show job); Trial Tr. for 1/31/19 at pp.
 1431-32 (Singh’s testimony that he paid defendant Linda Mangano approximately $450,000
 for the no-show job); Trial Tr. for 2/21/19 at pp. 123-25 (FBI forensic accountant, William
 DelGais’s (“DelGais”), testimony that defendant Linda Mangano received a total of
 approximately $454,000 from her no-show job during the years 2010 through 2014);

          (2) a massage chair worth $3,623.73; see, e.g., Trial Tr. for 1/22/19 at pp. 144-49
 (testimony of Brookstone employee that Singh purchased a massage chair for $3,623.73 and
 had it shipped to defendant);

         (3) an office chair worth $3,371.90; see, e.g., Trial Tr. for 1/22/19 at pp. 154-61
 (testimony of United Group employee that Singh Hospitality Group purchased a custom



                                                4
Case 2:16-cr-00540-JMA-SIL Document 409 Filed 04/04/19 Page 5 of 6 PageID #: 4509



 made Recaro office chair for $3,371.90, and that the same Recaro office chair is depicted in
 photographs [Government Exhibits (“GX”) 154- 157] of defendant’s office);

         (4) numerous free meals for defendant, his family and friends, including $42,000 in
 free meals from Singh’s restaurant, H.R. Singletons; see, e.g., Trial Tr. for 1/31/19 at pp.
 1445-49 (Singh’s testimony that defendant received $42,000 worth of free meals at Singh’s
 restaurant, H.R. Singletons);

         (5) vacation expenses, including $19,227.32 in airfare and hotel expenses; see, e.g.,
 Trial Tr. for 1/31/19 at pp. 1430-31 (Singh’s testimony about the vacations he financed for
 defendant and defendant’s family); Trial Tr. for 2/21/19 at pp. 128-48 (DelGais’s testimony
 about $19,227.32 in hotel expenses and airfare Singh paid for defendant and defendant’s
 family);

         (6) hardwood floors worth $4,105.00; see, e.g., Trial Tr. for 1/22/19 at pp. 163-71
 (testimony of Gold Coast Flooring employee that $2,301.81 worth of wood flooring was
 selected by defendant Linda Mangano and installed in defendant’s residence, but paid for by
 Mike Romeo (“Romeo”) through Romeo’s company, Wellcraft Home Improvement
 (“Wellcraft”)); Trial Tr. for 1/22/19 at p. 178 (testimony of carpenter that Mike Romeo was
 Singh’s contractor); Trial Tr. for 2/21/19 at pp. 125-28 (DelGais’s testimony that Wellcraft
 paid $2,301.81 for flooring that was installed in defendant’s bedroom, and that on the same
 day the flooring was purchased, Wellcraft was reimbursed $2,305.00 from Singh’s
 company); Trial Tr. for 1/22/19 at pp. 178-83 (testimony of carpenter who was hired, and
 paid approximately $1,800 to $2,000, by Singh to install hardwood floors and to paint at the
 defendant’s house); and

         (7) the Watch; see, e.g., Trial Tr. for 1/22/19 at pp. 118-27, 130-36 (testimony of
 Betteridge Jewelers salesperson that Singh purchased the Watch for $7,304 and had it
 shipped to defendant’s son, Sal Mangano, at defendant’s address).

 See also GX 1317. 1

        A conservative estimate of the total amount of the bribes, not including the Watch,
 which the government seeks to directly forfeit, the numerous free meals and vacation
 expenses, equals a total of $526,606.95. Accordingly, it is respectfully submitted that
 defendant is liable for a forfeiture money judgment in the amount of $526,606.95. See
 Proposed Order of Forfeiture, attached hereto as Exhibit B.




        1
         GX 1317, and the pages of relevant testimony cited herein, are collectively attached
 as Exhibit A.


                                                5
Case 2:16-cr-00540-JMA-SIL Document 409 Filed 04/04/19 Page 6 of 6 PageID #: 4510



 IV.    Conclusion

         For the foregoing reasons, the government respectfully requests that the Court order
 the forfeiture of the Watch and impose a forfeiture money judgment against the defendant in
 the amount of $526,606.95, as part of the defendant’s sentence.


                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:     /s/ Madeline O’Connor
                                                   Madeline O’Connor
                                                   Assistant U.S. Attorney
                                                   (631) 715-7870

 Enclosures
 cc: Counsel of Record (by ECF)




                                              6
